Citation Nr: 1705081	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  15-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbosacral or cervical strain.

4.  Entitlement to service connection for residuals of frostbite on the right hand.

5.  Entitlement to service connection for residuals of frostbite on the left hand.

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

7.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957.

This matter arose before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, as well as residuals of frostbite to the right and left hand, and a lumbosacral or cervical spine strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus, and the Veteran did not appeal these decisions. 

2.  Evidence received since the September 2004 rating decision relates to the basis for the prior denials.

3.  Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties. 


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  Evidence received since the September 2004 rating decision with regard to the entitlement to service connection for bilateral hearing loss and tinnitus is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for bilateral hearing loss and tinnitus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In September 2004, the Veteran's claim for bilateral hearing loss and tinnitus was denied by the Cleveland, Ohio RO.  That decision is final. See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103. 

Several years later, the Veteran submitted additional evidence relevant to his claim, As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence received since the September 2004 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, the Veteran provided ample details and evidence concerning the evolution of his bilateral hearing loss and tinnitus.  This new evidence clearly addresses the reasons for the previous denial.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.

Service Connection for Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  For the following reasons, the Board finds service connection for tinnitus is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Court has found a lay person competent to identify tinnitus, as it is a disorder that can be identified based on lay observation alone.  See Charles v. Principi,  
16 Vet. App. 370 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

After reviewing the evidence of record, the Board finds that the Veteran's reports of ringing in the ears since being exposed to loud noises in service is consistent with the circumstances of his service and with his military occupational specialties.  VA audiological examination performed in August 2004 confirmed that the ringing in the ears observed by the Veteran was tinnitus; at the examination, the Veteran reported that the tinnitus was so severe that it nauseated him.  The Veteran's credible assertions of ringing in his ears establish chronicity of the condition which was later diagnosed as tinnitus.  As such, a nexus to service is shown.

The Board is aware that a VA audiologist has provided a negative nexus opinion in August 2004, citing the Veteran's normal exit examination.  However, the Board finds that this merely puts the evidence in relative equipoise.  Thus, the benefit-of-the doubt doctrine is for application.  

The Board finds that, as the Veteran has credibly reported experiencing ringing in his ears since service, service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss, residuals of an in-service frostbite injury, and a lumbosacral or cervical sprain.  For the following reasons, the Board finds remands necessary for all claims.

Concerning the Veteran's bilateral hearing loss claim, the Veteran underwent an audiological examination in August 2004 in which the examiner determined that the Veteran suffered from bilateral hearing loss that was less likely than not related to service.  As support for this proposition, the examiner explained that the Veteran's discharge examination was normal.  This reasoning, however, fails to take into consideration the relevant medical research from Dr. Sharon Kujawa discussing delayed onset hearing loss following hazardous noise exposure.  The Board cannot rely upon an inadequate medical examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that the examiner may have an obligation to discuss research in the medical literature depending on the evidence in the record at the time of the examination).

As for the Veteran's lumbosacral or cervical strain, the Veteran underwent a Compensation and Pension (C&P) examination in September 2013 in which he was diagnosed with lumbago of the thoracolumbar spine.  The Veteran explained that his condition related to a 15 foot fall from the wing of a plane onto concrete when he served in the Air Force.  Following his injury, the Veteran was hospitalized for several days.  At the time of the examination, the injury manifested itself as a pain in his right lower back leading into his right leg.  The examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury because the Veteran's service treatment records did not reference the Veteran's injury and subsequent hospitalization.  The Board cannot treat as adequate a medical examination that relies on the absence of an injury in the service treatment records as dispositive.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible).

Lastly, as the Veteran explained in his December 2016 hearing, while in the service he worked as a jet mechanic which exposed him to severe cold weather.  While the Veteran was issued standard gloves, he was unable to complete his job duties wearing the gloves, so he frequently exposed his hands to the weather.  While the Veteran never sought treatment for frostbite while in service, following the service he was diagnosed with frostbite at a VA hospital.  The VA has not yet provided the Veteran was an examination concerning his claim for frostbite.  Accordingly, an examination is in order.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's back condition.  The examiner should review this remand and then determine whether it is as likely as not (50 percent probability or greater) that the back condition is related to the Veteran's time in service. 
***The examiner is instructed that the absence of an injury in the service treatment records is not necessarily dispositive of the issue.  

2. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss.  The examiner should determine whether it is as likely as not (50 percent probability or greater) that the Veteran's condition is related to the Veteran's time in service.

***The examiner should particularly discuss the latest research by Dr. Sharon Kujawa concerning delayed onset hearing loss following exposure to hazardous noise.

3. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's frostbite.  The examiner should determine whether it is as likely as not (50 percent probability or greater) that the Veteran's condition is related to the Veteran's time in service.

4. Readjudicate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


